FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is final.

This office action is in responsive to communication(s): 
Amendment filed on 7/14/2022.
Application filed on 12/11/2020 with effective filing date of 3/20/2015 based on now abandoned parent application 15/074877 and Japanese Application JP2015-057753 filed on 3/20/2015.

The status of the claims is summarized as below:
Claims 1-6, 8-18, 20-24 are pending. 
Claims 1, 13 are independent claims.
In the amendment, claims 1-2, and 13 have been amended.
Claims 7 and 19 have been cancelled.
The objection to specification title is respectfully withdrawn in light of the specification amendment filed on 7/14/2022.
The objections to claims 2, 10, 22, 24 are respectfully withdrawn in light of the amendment to the claims.

Response to Arguments

		The examiner acknowledges the amendment made to claim 1-2, and 13 in the amendment filed on 7/14/2022.
		The objection to specification title is respectfully withdrawn in light of the specification amendment filed on 7/14/2022.
		The objections to claims 2, 10, 22, 24 are respectfully withdrawn in light of the amendment to the claims.

	Applicant’s arguments filed 7/14/2022 have been fully considered but they are not persuasive.
	The applicant argued on pages 8-9 for claims 1 and 13 that the cited arts do not teach the amended claims. Specifically, Van Os fails to disclose “… cause a display unit to newly display, …, a predetermined object for displaying the first application not displayed on the display unit, …”. The examiner respectfully disagrees. The applicant appears to be arguing that Fig. 44 of Van Os describes a configuration to launch a third-party application and display the content provided by the third-party application in the mapping application, where both third-party application and mapping application are displayed. The examiner notes that Van Os (Fig. 44, [0399]) shows the screenshots of launching a third-party application from a first application as:

    PNG
    media_image1.png
    639
    260
    media_image1.png
    Greyscale

and ¶0399 describes at the third stage 4415 shown above, the mapping application has launched the Yelp application. The screenshot at 4415 only depict the Yelp application, not both the Yelp application and the mapping application. Accordingly, Van Os still teaches the amended limitation “… cause a display unit to newly display, …, a predetermined object for displaying the first application not displayed on the display unit, …”.
	The applicant additionally argues for all dependent claims that they are allowable for the same reason argued for their respective independent claims 1 and 13. The examiner respectfully disagrees and counter asserts the same rationale set forth above.

Specification

		The specification filed on 7/14/2022 has been considered and approved by the Examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, 10, 12-16, 20, 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Os et al. (US Pub 20130325341, hereinafter van Os), in view of Aiello (US Pub 20150207854, hereinafter Aiello), and Benson et al. (US Pat 7322013, hereinafter Benson).

Per claim 1, Van Os teaches:
An information processing apparatus in which a first application and a second application different from the first application are able to operate, the information processing apparatus comprising: ([0395] Fig. 44 shows embodiment of launching third party application from a mapping application);
	at least one processor operating to: ([0537] Fig. 64 shows processing unit 6410);
	cause a display unit to newly display, in response to a user operation performed on a first object in a first screen provided by the first application, a predetermined object for displaying the first application not displayed on the display unit, with a second object included in a predetermined screen provided by the second application, without any user operation except for the user operation performed on the first object, ([0396-0399] Fig. 44 shows a mapping application – a first application – in 4405 and 4410, in response to a user selection on a review object 4455 – a first object - displayed on the mapping/first application 4410 – first screen, displays a “back” button – a predetermined object – for returning to the mapping/first application, with the full text of the selected review – a second object – included in a review page – a predetermined screen – provided by the third party application Yelp – a second application, without any other user operation except for user selection of the review object 4455/first object; [0399] further the second/Yelp application is launched in response to user selection of the first object 4455 shown in 4410 screen, and the predetermined object “back” button for displaying the first/maps application is displayed on the predetermined screen of the second/Yelp application at 4415 without displaying the first/maps application);
	wherein, in response to a user operation performed on the predetermined object, the first screen including the first object is displayed, ([0399] Fig. 44 shows user selection of the “back” button/the predetermined object leads to the display of the previous mapping/first application screen/first screen including the review 4455/first object);

		Although van Os teaches displaying a back button in a second application launched from a first application, van Os does not explicitly teach displaying another screen from the predetermined screen of the second application which also includes the back button/predetermined object; Aiello teaches:
	wherein, in a case where another screen including a third object is displayed on the display unit via the predetermined screen that is displayed in response to the user operation performed on the first object, the predetermined object is displayed with the third object on the display unit, and ([0036-0038] Fig. 4C shows a web browser launched from the News Aggregator application as shown from Fig. 4A to Fig. 4B; ([0021, 0037-0038] Fig. 4C further shows various controls/buttons 424, 426, 428, 430, 432 which can be used to open new webpage, new tab in the browser, view bookmark, go forward and backward in browser history, etc., that enable user to continue browsing in the browser application with another screen where the return button is always displayed on top to enable user to go back to the calling application);
		Aiello and van Os are analogous art because Aiello also teaches displaying control option in a callee application to return to a calling application. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Aiello and van Os before him/her, to modify the teachings of van Os to include the teachings of Aiello so that user can continue to use the second application launched as normal with the return control present. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide all of the standard features of a web browser application to be made available to the user (Aiello [0037]), thereby enable users to use the web browser application launched from a first application as normal without any restrictions to provide better usability to the users.

		Furthermore, although van Os teaches launching a second/Yelp application from the first/mapping application with a “back” button as shown in Fig. 44 (van Os [0396-0399]), van Os-Aiello do not explicitly teach not displaying the back button/predetermined object when the second application is displayed independently without the calling/first application; Benson teaches: 
	wherein, in a case where the predetermined screen is displayed on the display unit without displaying a screen - 32 -10146237US02provided by the first application, the predetermined object is not displayed. (col 1 line 6-17, col 3 line 34-61: a user can open first and second application separately and independently to transfer data between them without any special build-in interface; alternatively, a special interface can be created in the second application when it’s launched from the first application to display a “Done” button for user to return to the calling application);
		Benson and van Os-Aiello are analogous art because Benson also teaches passing data between first application and second application launched from the first application with return option. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Benson and Aiello before him/her, to modify the teachings of Aiello to include the teachings of Benson so that second application can be launched both independently or from a calling application with a special interface. One would be motivated to make the combination, with a reasonable expectation of success, because it would enable edited data to be passed between applications and seamlessly integrated into the calling application without requiring additional step from the users (Benson col 3 line 50-61); and enable different user interfaces for the same application when launched independently and when launched from a calling application to provide better usability to the users.

Per claim 2, van Os-Aiello-Benson further teaches:
The information processing apparatus according to claim 1, wherein, in a case where the predetermined screen is displayed, whether or not the predetermined object is displayed is changed based on whether or not the predetermined screen is displayed via the first application. (Benson: col 1 line 6-17, col 3 line 34-61: a special interface is created in the second application when it’s launched from the first application to display a “Done” button for user to return to the calling application; while user can also open first and second application separately without such special interface).

Per claim 3, van Os-Aiello-Benson further teaches:
The information processing apparatus according to claim 1, wherein the screen provided by the first application displayed in response to the user operation performed on the predetermined object is not an initial screen of the first application but a screen provided by the first application displayed just before the predetermined screen provided by the second application is displayed in response to the user operation performed on the first object. (van Os: [0395-0399] Fig. 44 shows that stage 4420, in response to user selection on the “back” button/predetermined object, the screen displayed is not the initial screen of the mapping/first application, but rather the same screen at stage 4410 before the second application is displayed).

Per claim 4, van Os-Aiello-Benson further teaches:
The information processing apparatus according to claim 1, wherein the screen provided by the first application displayed in response to the user operation performed on the predetermined object is same as a screen in a display state provided by the first application just before the predetermined screen provided by the second - 33 -10146237US02 application is displayed in response to the user operation performed on the first object.  (van Os: [0395-0399] Fig. 44 shows that stage 4420, in response to user selection on the “back” button/predetermined object, the screen displayed is not the initial screen of the mapping/first application, but rather the same screen at stage 4410 before the second application is displayed).

Per claim 8, van Os-Aiello-Benson further teaches:
The information processing apparatus according to claim 1, wherein the second application is a web browser application and the first application is an application different from the web browser application. ( Aiello [0037-0038] Fig. 4A-4C show that user can launch a web browser/second application from a news aggregator application/first application). 

Per claim 10, van Os-Aiello-Benson further teaches:
The information processing apparatus according to claim 1, wherein the predetermined object is displayed based on information generated by an operating system of the information processing apparatus. (Aiello [0016-0017] calling application uses specific protocol configured on an operating system to load external/secondary web browser application, where the protocol includes information such as name of the calling application, information on how to return to the calling application, etc.).

Per claim 12, van Os-Aiello-Benson further teaches:
The information processing apparatus according to claim 1, wherein the information processing apparatus is a smartphone. (van Os [0091] embodiment of the invention can be executed by a smartphone).

Per claim 13, claim 13 is a method claim that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 14-16, 20, 22, 24, claims 14-16, 20, 22, 24 contain limitations that are substantially the same as claims 2-4, 8, 10, 12 respectively, and are likewise rejected.

Claim(s) 5, 11, 17, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Os et al. (US Pub 20130325341, hereinafter van Os), in view of Aiello (US Pub 20150207854, hereinafter Aiello), Benson et al. (US Pat 7322013, hereinafter Benson), and Ishii (US Pub 20110292428, hereinafter Ishii).

Per claim 5, van Os-Aiello-Benson do not explicitly teach that the predetermined object for returning to the calling application is not displayed in a predetermined condition; Ishii teaches:
The information processing apparatus according to claim 1, wherein the predetermined object is not displayed on a predetermined condition, even if the predetermined screen provided by the second application is displayed in response to the user operation performed on the first object.  (abstract, [0260]: Fig. 20 shows a print function can be launched from a first extended application, and can further launch a copy application; where if the user select return to first extended application, the first application’s interface would not include a back/return control to go back to the second application).
		Ishii and van Os-Aiello-Benson are analogous art because Ishii also teaches UI for navigating among chains of applications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Ishii and van Os-Aiello-Benson before him/her, to modify the teachings of van Os-Aiello-Benson to include the teachings of Ishii so that back/return controls can be provided for multiple level of ancestral applications. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide controls to navigate back to multiple level of ancestral calling applications.

Per claim 11, van Os-Aiello-Benson do not explicitly teach that the first application that launches a second application can be a printer application; Isshii teaches:
The information processing apparatus according to claim 1, wherein the first application is a print application.  (abstract, [0260]: Fig. 20 shows from a 1st extended application, a second print function application is launched in W22, where a third Copy function application can be further launched in screen W21, where the Copy function application screen shows different return buttons to return the parent and grandparent calling applications).
		Ishii and Aiello-Benson are analogous art because Ishii also teaches UI for navigating among chains of applications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Ishii and Aiello-Benson before him/her, to modify the teachings of Aiello-Benson to include the teachings of Ishii so that back/return controls can be provided for multiple level of ancestral applications. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide controls to navigate back to multiple level of ancestral calling applications.

Per claim 17, 23, claim 17 and 23 contain limitations that are substantially the same as claim 5, 11 respectively, and are likewise rejected.

Claim(s) 6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Os et al. (US Pub 20130325341, hereinafter van Os), in view of Aiello (US Pub 20150207854, hereinafter Aiello), Benson et al. (US Pat 7322013, hereinafter Benson), and Feit at al. (US Pub 20160062635, hereinafter Feit).

Per claim 6, van Os further teaches going back to the first application in response to user selection of the “back” button shown in Fig. 44 ([0395-0399]), but van Os-Aiello-Benson do not explicitly teach that the first application may be terminated/not running when the “back” button/predetermined object is selected by the user; Feit teaches:
The information processing apparatus according to claim 1, wherein the screen provided by the first application is displayed in response to the user operation performed on the predetermined object, even if the first application is terminated while the second application is being operated.  ([0049], provisional application 62/042595 [0048]:  management component may automatically launch a most recent application if it is not running when the user issues a switch command between applications).
		Feit and van Os-Aiello-Benson are analogous art because Feit also teaches user gestures to switch among applications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Feit and van Os-Aiello-Benson before him/her, to modify the teachings of van Os-Aiello-Benson to include the teachings of Feit so that if the previous/calling application is not running, it would be automatically launched again. One would be motivated to make the combination, with a reasonable expectation of success, because it would automatically bring back previous used application without user manual intervention, thereby saving extra steps and user’s time.

Per claim 18, claim 18 contains limitations that are substantially the same as claim 6, and is likewise rejected.

Claim(s) 9, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Os et al. (US Pub 20130325341, hereinafter van Os), in view of Aiello (US Pub 20150207854, hereinafter Aiello), Benson et al. (US Pat 7322013, hereinafter Benson), and Bucher at al. (US Pub 20070283292, hereinafter Bucher).

Per claim 9, van Os further teaches launching a second application from the first application’s screen as shown in Fig. 44 ([0395-0399], but van Os-Aiello-Benson do not explicitly teach that the second application can be started from a list screen separate from the first application and no return/back button is included in the second application; Bucher teaches:
The information processing apparatus according to claim 1, wherein, in a case where a user operation is performed on an icon of the second application on a list screen in which an icon of the first application and the icon of the second application are displayed, the second application is activated in response to the user operation performed on the icon of the second application, and the predetermined object is not displayed in response to activation of the second application. ([0025-0026, 0029, 0031-0032] in response to user operation on the wheel 224 as shown in Fig. 2, display a list of application menu icons that the user can select to launch a new/second application while the user is using a current/first application such as video/message/photo application, where the standard application is launched, and no link between the applications are created).
		Bucher and Os-Aiello-Benson are analogous art because Bucher also teaches user gestures to switch/launch applications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Bucher and Os-Aiello-Benson before him/her, to modify the teachings of Os-Aiello-Benson to include the teachings of Bucher so that application can also be launched from a quick access menu list. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide quick access to a list of applications without requiring user to go drill through multiple layers of menus or multiple navigation steps to quite current application and get back to the top level menu, thereby saving extra steps and user's time (Bucher [0006-0007]).

Per claim 21, claim 21 contains limitations that are substantially the same as claim 9, and is likewise rejected.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

US Patent Application Publications
US 20150058869 A1
Mandic; Mirko et al.
Method for implementing reverse protocol launch, involves identifying launch request by application to launch another application, where latter application is launched into operational state


Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications form (Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHOEBE X PAN/Examiner, Art Unit 2176                

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176